PER CURIAM
Children’s Services Division (CSD) appeals from a circuit court order that made the parties’ children wards of the court, committed them to the legal custody of CSD with physical custody to the mother, and directed CSD to provide and monitor visitation. CSD contends only that the trial court erred in ordering that the children’s physical custody be with their mother after it had placed the children in CSD’s legal custody. We agree. See ORS 419.507(1) (b) (B); State ex rel Juv. Dept. v. A.S.E., 62 Or App 293, 297, 660 P2d 707 (1983); State ex rel Juv. Dept. v. D, 55 Or App 912, 916, 640 P2d 660 (1982).
.Order modified to delete provision granting physical custody of children to mother; affirmed as modified. No costs to any party.